                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION

                                  DOCKET NO: 3:17cr306-FDW

UNITED STATES OF AMERICA                              )    AMENDED FINAL ORDER
                                                      ) OF FORFEITURE OF 15 W POLK ST.
                 v.                                   ) AND 21 W POLK ST., POLKTON, N.C.
(5) WALTER CLIFTON MARTIN, JR.,                       )


        This matter is before the Court on the United States’ Motion, pursuant to Federal Rules of

Criminal Procedure 36, requesting the court amend the Final Order of Forfeiture for 15 West Polk

Street, Polkton, North Carolina and 21 West Polk Street, Polkton North Carolina (the “Properties”)

entered on April 1, 2019 (Doc. 323) to correct the legal description of the Properties. For good

cause shown, this Court hereby GRANTS to Motion;

        IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that, pursuant to Rule 36

of the Federal Rules of Civil Procedure, the Final Order of Forfeiture is hereby amended to forfeit

all right, title and interest in the following property to the United States free and clear of all

interests:

    15 West Polk Street, Polkton, North Carolina, more particularly described as follows:

        A certain tract or parcel of land in Lanesboro Township, Anson County, North
        Carolina, and more particularly described as follows:

        BEING on the west side of Polk Street in the Town of Polkton, North Carolina, and
        BEGINNING at an iron stake, formerly Smith’s corner, and runs with Polk Street
        24 feet to R.G. Austin’s corner; thence with Austin’s line 76 feet to a stake; thence
        a line parallel with Polk Street 24 feet; thence N. 24 ¼ E. 76 feet to the beginning.
        There is on this lot a brick store building, formerly owned by Harris, said lot having
        been conveyed to A.L. Caudle by John W. Covington, Jr. et al, by deed dated




      Case 3:17-cr-00306-FDW-DSC Document 332 Filed 08/19/20 Page 1 of 3
   November 14, 1944, duly recorded in the Office of the Register of Deeds for Anson
   County, North Carolina, in Deed Book 97, at Page 292, and being also the same lot
   conveyed to Paul H. Dabbs and wife, Mary G. Dabbs, by deed dated March 19,
   1946, by A.L. Caudle, widower, said deed duly recorded in Deed Book 100, at Page
   535, to which reference is hereby made.

   The same also being that identical lot of real estate conveyed by Joe W. Martin,
   unmarried to W. Cliff Martin by deed dated the 14th day of August, 1956, and duly
   recorded in the Anson County Registry, reference to which is hereby made.

   The same being that identical property conveyed by Isaac W. Martin, widower, to
   Joe W. Martin by deed dated January 20, 1972, and recorded in Deed Book 173,
   Page 522, Registry of Anson County.

   Reference is made to Deed Book 238, Page 32, Anson County Registry.

21 West Polk Street, Polkton, North Carolina, more particularly described as follows:

   BEING all that certain lot or parcel of real property lying in the City of Polkton,
   Lanesboro Township, Anson County, North Carolina, and more particularly
   described as follows:

   BEGINNING at a stake in the Southern edge of Polk Street, and runs Southerly at
   a right angle from said street 76 feet; thence Easterly parallel with said street 24
   feet; thence Northerly 76 feet to Polk Street; thence with said street to the
   beginning.

   The same being the lot upon which is located the brick store building used and
   occupied by the late R.G. Austin, and now being used and occupied by Thomas
   Ballard and a store building.

   Being also the identical lot real estate conveyed to Glen T. Austin by Banks D.
   Thomas, Commissioner, by Commissioner’s Deed dated April 25, 1945, which is
   duly recorded in the Office of the Register of Deeds for Anson County in Deed
   Book 98 at Page 426, to which reference is also hereby made.

   W.T. Ballard died on or about March 8, 1981.

   Reference is made to Estate file 81 E 51 in the Office of the Clerk of Superior Court
   of Anson County.




 Case 3:17-cr-00306-FDW-DSC Document 332 Filed 08/19/20 Page 2 of 3
        Reference is made to Estate file 95 E 140. The above property was devised to
        William T. Ballard, Jr. under III(A), Last Will and Testament of Sue Carter Ballard.

        Reference is also made to Book 141, Page 425, Anson County Registry.


No right, title or interest in the Properties shall exist in any other party;

        IT IS FURTHER ORDERED THAT all other terms of the Final Order of Forfeiture entered

on April 1, 2019 (Doc. 323) remain unchanged;

        IT IS FURTHER ORDERED THAT the Court shall retain jurisdiction in the case for the

purpose of enforcing this Amended Final Order of Forfeiture.

        SO ORDERED.

                                              Signed: August 18, 2020




      Case 3:17-cr-00306-FDW-DSC Document 332 Filed 08/19/20 Page 3 of 3
